Citation Nr: 0818391	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a neck condition.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2005 and April 2007 rating decisions of 
the RO that, in pertinent part, denied service connection for 
hearing loss and tinnitus, denied an evaluation in excess of 
30 percent for anxiety disorder, and denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a neck condition.  The 
veteran filed timely appeals of these determinations to the 
Board.

In February 2008, the veteran testified in a video-conference 
hearing.  A transcript of that hearing is associated with the 
claims file.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected psychiatric condition is 
manifested by anxiety and problems sleeping.  His global 
assessment of functioning (GAF) score is 55.  There is no 
medical evidence suggesting that the psychiatric condition 
results in occupational and social impairment with reduced 
reliability and productivity.  

2.  In an unappealed February 2003 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a neck 
condition.  

3.  The evidence added to the record since the February 2003 
RO decision is cumulative and redundant of the facts 
previously considered and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for anxiety disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130; 
Diagnostic Code (DC) 9400 (2007).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a neck condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided notice of the VCAA in 
September 2005, September 2006, and October 2006, prior to 
the initial adjudication of his claims in the November 2005 
and April 2007 rating decisions at issue.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the September 2005 and 
October 2006 letters informed the veteran: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This satisfies the fourth element.  

Regarding the new and material claim, the Board notes that in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in providing a claimant with notice of the legal requirement 
of "new" and "material" evidence as the pre-requisite for 
reopening a previously denied claim, the content of the VCAA 
notice issued must inform him of the "unique character of 
evidence that must be presented" in order to reopen the 
denied claim in that specific case -- including with respect 
to each legal requirement that must be established to warrant 
entitlement to the benefit sought.

In this case, the September 2005 letter informed the veteran:

You were previously denied service 
connection for cervical spine (claimed as 
neck) injury.  You were notified of the 
decision on September 14, 1988.  The 
appeal period for that decision has 
expired and the decision is now final.  
In order for us to reopen your claim, we 
need new and material evidence.

To qualify as new, the evidence must be 
in existence and be submitted to VA for 
the first time.

In order to be considered material, the 
additional existing evidence must pertain 
to the reason your claim was previously 
denied.  

Your claim was previously denied because 
no evidence to support the claim.  
Therefore, the evidence you submit must 
relate to this fact.  

New and material evidence must raise a 
reasonable possibility of substantiating 
your claim.  The evidence cannot simply 
be repetitive or cumulative of the 
evidence we had when we previously 
decided your claim.  

Although the September 2005 letter did not specifically 
advise the veteran of the "unique character of evidence that 
must be presented" in order to reopen his claim - that is, 
the basis of the previous denial - the Board finds that the 
veteran and his representative had actual knowledge of what 
was required to reopen the claim.  In this regard, the Board 
notes that the February 2008 hearing transcript reflects that 
the undersigned specifically advised the veteran as to what 
evidence was required to reopen his claim.  See hearing 
transcript, page 8 (CHAIRMAN to Veteran: Q. "One of the 
things that we're going to look for is to whether or not to 
reopen the claim is whether or not there is some written 
evidence, medical evidence that indicates a nexus between 
what you currently have now and what was - what you had in 
service, the injuries you had in service.")  Therefore, the 
Board finds that any deficiency in the September 2005 VCAA 
letter regarding whether the veteran was informed of the 
specific reason for the prior denial is rendered moot given 
his actual knowledge of this information.

Regarding the increased rating claim, the Board notes that 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 42-43.  

In this case, the October 2006 RO letter did not meet all of 
the foregoing requirements with respect to the veteran's 
anxiety claim.  However, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit held that, where VA can show that the 
error did not affect the essential fairness of the 
adjudication, VCAA notice errors would not require reversal.  
To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48 ("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. at 45.

Here, the Board finds that the notice defect in this case did 
not affect the essential fairness of the adjudication.  In 
this regard, the Board notes that the October 2006 RO letter 
specifically informed the veteran that he should submit 
evidence showing his service-connected disability had 
increased in severity and proceeded to suggest documents and 
records that would tend to demonstrate this worsening.  The 
veteran was also afforded a statement of the case dated in 
October 2007 that specifically set forth what is required to 
obtain a higher evaluation for his disability, including the 
criteria for the technical evaluation of his anxiety 
disorder.  38 C.F.R. § 4.126, 4.130; DC 9400.  

In addition, the Board points to the veteran's attendance at 
a VA psychiatric examination to demonstrate actual knowledge 
of his awareness of what was necessary to substantiate his 
claim.  By attending the examination, the veteran clearly 
showed that he was aware that certain symptomatology was 
required to show that his psychiatric condition warranted a 
higher rating. 

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file consists of service treatment records, post-
service medical and treatment records, a VA psychiatric 
examination, the veteran's testimony before the RO and before 
the Board, and statements of the veteran and his 
representative in support of the claims.  The veteran has not 
identified any outstanding evidence.  

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claim on appeal poses no 
risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

In this case, the veteran's anxiety disorder is currently 
rated as 30 percent disabling under DC 9400.  38 C.F.R. 
§ 4.130, DC 9400.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes] (2007).

Analysis

After a careful review of the record, the Board finds that 
the veteran's anxiety disorder does not warrant an evaluation 
in excess of 30 percent.  

In this case, a November 2006 VA treatment record indicated 
that you woke at night occasionally with what you described 
as an "anxiety attack."  You indicated that you woke with 
"a start," had "heaviness" in the chest, and 
hyperventilated with paresthesias in the fingers.  These 
episodes also occurred when sitting in a chair and were 
relived by getting quiet and trying to relax.  

On VA examination in April 2007, the veteran reported 
problems sleeping and problems with anxiety.  He denied any 
current psychiatric treatment or medications.  He indicated 
that he was a widower living alone and that his relationship 
with his four children, grandchildren and great-grandchildren 
was "fine."  He sees his daughter everyday and his son 
lives in an apartment across the hall from him.  It was noted 
that he retired from a job as a sales representative three 
years ago.  The veteran indicated that for the most part he 
did his own cooking, cleaning and grocery shopping.  He does 
have friends with whom he socializes.  He has a driver's 
license and reported no difficulties driving.  He sleeps 
about six hours a night.  His appetite is "good," his 
energy level is "better than it was," and his temperament 
is "mild.".  He denied overwhelming depression, but noted 
that he does have some anxiety when he wakes up at night or 
sometimes while he is alone.  The diagnosis was anxiety 
disorder with generalized anxiety due to chronic neck pain.  
He was assigned a GAF score of 55.  The examiner stated that 
the veteran's GAF score was in the moderate range since the 
veteran continues to interact well with friends and family.  
The veteran's disorder was noted to have only a mild-to-
moderate effect on occupational and social functioning.  The 
examiner stated that there was no impairment in thought 
process or communication and no inappropriate behavior. 

Based on review of the above evidence, the Board finds that 
entitlement to an evaluation in excess of 30 percent for the 
veteran's anxiety disorder has not been shown.  The evidence 
of record fails to show any symptomatology supportive of 50 
percent rating - flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  On the contrary, the 2007 VA examiner 
specifically stated that the veteran exhibited no impairment 
in thought process or communication.  In addition, the 
veteran, himself, reported socializing with friends and 
family.  The type of symptomatology necessary to warrant a 
higher rating, showing occupational and social impairment 
with reduced reliability and productivity, is simply not 
shown in this case.  

For these reasons, the claim for a rating higher than 30 
percent for anxiety disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not applicable in the current appeal.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a neck condition.

Pertinent Law and Regulations

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.   

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Analysis

In a November 1955 rating decision, the RO denied service 
connection for a neck condition.  The veteran did not file an 
appeal.  Therefore, that decision is final.  See 38 C.F.R. § 
20.201.  In subsequent rating decisions in December 1988, 
November 1998 and February 2003, the RO determined that new 
and material had not been submitted to reopen the claim of 
service connection for a neck disability.  The basis for the 
decisions was that no evidence showing a nexus between the 
veteran's neck condition and military service had been 
submitted.  The veteran did not appeal these decisions; 
therefore, they are final.  Id.

The veteran sought to reopen his claim in August 2005.  

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim.  

In this case, the evidence submitted after February 2003 
consists of a VA psychiatric examination, VA treatment 
records, the veteran's testimony before the RO and before the 
Board, as well as the veteran's own statements.  

While the additional evidence may be considered "new" in that 
it was not of record at the time of the February 2003 RO 
decision, it is not "material" because it does not show that 
any current neck condition is related to service.  In this 
regard, the Board notes that the VA psychiatric examination 
is clearly not material to the current claim regarding a neck 
condition.  The VA treatment records likewise contain no 
reference to the veteran's neck.  

While the veteran did testify that his general physician 
indicated to him that his current neck arthritis was related 
to fractured bones in his neck dating from service, the 
veteran has not provided any statement from his personal 
physician regarding such a relationship.  The Board points 
out that as a layperson, the veteran's account of what a 
physician purportedly said, filtered as it is through a 
layman's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Finally, the Board notes that the veteran has testified, and 
submitted statements in connection with the claim, indicating 
that his condition is related to service and that his 
physician has indicated a relationship between a current neck 
condition and service.  The veteran, however, has no medical 
training and therefore his assertions of medical causation 
are insufficient to reopen his claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  In this regard, the Board notes 
that, while the veteran can report his symptoms, his 
statements as to cause, onset or claimed aggravation must be 
supported by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  And, while the 
veteran testified that his physician indicated a positive 
opinion regarding nexus to service, there is no such opinion 
contained in the medical evidence dated since February 2003.

Consequently, because there is no competent medical evidence 
showing a relationship between any current neck condition and 
service, the new evidence does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156.  Therefore, the Board finds that the veteran's attempt 
to reopen his claim of entitlement to service connection for 
a neck disability is unsuccessful.

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the evidence 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the veteran should 
produce competent medical evidence which relates his current 
neck arthritis to his military service.  See 38 U.S.C.A. § 
5107(a) [it is the responsibility of the claimant to support 
a claim for VA benefits].


ORDER

An evaluation in excess of 30 percent for anxiety disorder is 
denied.  

As new and material evidence has not been received and the 
veteran's appeal to reopen a claim for service connection for 
a neck condition is denied.  




REMAND

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

After a careful review of the claims folder, the Board finds 
that the veteran's claims  of entitlement to service 
connection for hearing loss and tinnitus must be remanded for 
further action.  

Here, the Board notes that, in testimony before the Board, 
the veteran testified that he was exposed to acoustic trauma 
in service.  Specifically, the veteran indicated that he was 
attached to an artillery unit for four months and then 
transferred to serve as an airborne ranger after that.  The 
veteran indicated that he was exposed to artillery fire, 
small arms fire, aircraft noise, explosions, bazookas and 
rifle fire.  He indicated that he wore no hearing protection 
in service, and also testified that he began to have hearing 
problems and experienced tinnitus in service.  The veteran 
was recently prescribed hearing aids.  

Based on the foregoing, the Board finds that this matter 
should be remanded for the veteran to undergo a VA 
examination in order to determine whether the veteran has 
hearing loss and tinnitus that are due to his active service.  
See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
audiological examination in order to 
determine the nature and etiology of any 
hearing loss and tinnitus found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that that 
any documented hearing loss and tinnitus 
are related to any acoustic trauma the 
veteran may have experienced in service.  
The examiner should provide complete 
rationale for all conclusions reached.  

2  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should again review the veteran's 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to obtain additional evidence and ensure 
that the veteran is afforded all due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


